Order entered December 10, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01326-CV

                              CHARLA LOGSDON, Appellant

                                              V.

                                FREDDIE CROSS, Appellee

                     On Appeal from the 417th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 417-00705-2013

                                          ORDER
       We GRANT the December 8, 2014 motion of Kathy Bounds, Official Court Reporter for

the 417th Judicial District Court of Collin County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed by DECEMBER 22, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE